Citation Nr: 1424678	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis and degenerative disc disease, lumbar spine, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for traumatic arthritis, right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1992 and again from September 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the issues on appeal.  In May 2009, the RO increased the rating from 10 percent to 20 percent for the lumbar spine disorder.  This evaluation represents less than the maximum available rating under the applicable diagnostic criteria, and the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35,38 (1993).  

The Veteran testified at a videoconference hearing in January 2010.  The transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the case in March 2011 for further development of the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that his lumbar spine disorder and right knee disorder are more severe than the current evaluations reflect.  

The Veteran provided testimony in January 2010 before an acting Veterans Law Judge (VLJ) who no longer is employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts the hearing on appeal must participate in any decision made on that appeal.  The Veteran has the option to attend another hearing. 

In this case, the Veteran indicated in a May 2014 letter, that he wanted to attend another videoconference hearing before a VLJ.  The Veteran has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a videoconference Board hearing for the Veteran.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

